Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/28/2022 has been entered.

Allowability of claims 2 and 4-14 is withdrawn in view of a new prior art rejection as follows.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 2 and 4-14 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Taku et al (JP 2007-165214, of record).
As to claim 2, Taku et al disclose applicant’s claimed display device (Fugs. 3-4; paras. 0023-0040) including:
a substrate (20); and
	a plurality of light emitting elements including a first light emitting element and a second light emitting element with a partition (22) therebetween, wherein
	the first light emitting element including a first anode electrode (23), a first portion of a cathode electrode layer (50), and a first portion of an organic layer (110),
	the second light emitting element including a second anode electrode (23), a second portion of the cathode electrode layer (50), and a second portion of the organic layer (110),
	at least one part of the first portion of the organic layer (110) and at least one part of the second portion of the organic layer (210) in the same layer,
	a first light shielding film (25 and/or 115) provided between the first light emitting element and the second light emitting element in a cross-sectional view,
	a second light shielding film (35) provided between the first light emitting element and the second light emitting element in the cross-sectional view, the second light shielding film being disposed at the light extraction side of the partition from a cross-section view,
	the first light shielding film (25 and/or 115) disposed between the second light shielding film and the partition (22) in the cross-sectional view,
	the first light shielding film overlapping the second light shielding film in the cross-sectional view, and
	the first light shielding film including a conductive material, and in contact with the partition.
	As to claim 4, Taku et al disclose the second light shielding film disposed at a light extraction side of a plurality of color filters, and the second light shielding film overlapping with a boundary of two of the plurality of color filters which respectively correspond to the first light emitting element and the second light emitting element (Fig. 4, paras. 0034, 0037, 0038).
	As to claim 5, Taku et al disclose an insulating layer (57) between the plurality of color filters and the cathode electrode layer, the plurality of color filters being in contact with the insulating layer (Fig. 4, para. 0036).
	As to claim 6, Taku et al disclose the device as a a top- emission type display device, and a first light emitted from the first portion of the organic layer and a second light emitted from the second portion of the organic layer are extracted through the cathode electrode layer (Fig. 4, para. 0039).
As to claim 7, Taku et al disclose the substrate, the first and second anode electrodes, the first light shielding layer, the cathode electrode layer, the plurality of color filters, and the second light shielding layer stacked in this order in a light extraction direction (Figs. 3, 4).
As to claim 8, Taku et al disclose the first light shielding film set to a predetermined potential (Fig. 4, para. 0034).
As to claim 9, Taku et al disclose the first light shielding film including at least aluminum satisfying applicant’s claimed limitation of at least one of aluminum, chromium, gold, platinum, nickel, copper, tungsten or silver.
As to claim 10, Taku et al disclose the first light emitting element and the second light emitting element emit white light (para. 0032).
As to claim 11, Taku et al disclose the organic layer includes a common layer (para 0029).
As to claims 12-14, Taku et al disclose organic layer including a first color (green) light emitting layer and a second color (blue) light emitting layer separated from each other.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHOK PATEL whose telephone number is (571)272-2456. The examiner can normally be reached on M-Th 10AM-3PM, 6PM-10PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarene can be reached on 571-270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).






/ASHOK PATEL/Primary Examiner, Art Unit 2879